IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 96-30280
                       _____________________



BRIJ M. JANMEJA,

                                               Plaintiff-Appellant,

                              versus

LOUISIANA STATE UNIVERSITY AGRICULTURAL &
MECHANICAL COLLEGE BOARD OF SUPERVISORS;
ALLEN A. COPPING, Individually and in his
capacity as President of the LA State
University System; LOUISIANA STATE UNIVERSITY
AT EUNICE; MICHAEL SMITH, Individually and in
his capacity as Chancellor of LA State
University at Eunice; DONALD O. ROGERS,
Individually and in his capacity as Vice-Chancellor
of Academic Affairs of LA State University at
Eunice; THERESA DEBECHE, Individually and in her
capacity as Head of the Division of Nursing and
Allied Health of LA State University at Eunice;
EDWARD CALLOWAY, Individually and in his capacity
as Director of the Respiratory Care Program of
Louisiana State University at Eunice,
                                            Defendants-Appellees.
_________________________________________________________________

      Appeal from the United States District Court for the
             Western District of Louisiana, Lafayette
                            (95-CV-263)
_________________________________________________________________
                          April 14, 1997

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*


     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
     This appeal presents the question whether a state employee

demoted from his administrative position after refusing to sign a

letter in the course of an evaluation proceeding has raised viable

claims under either the First or the Fourteenth Amendment.                  After

reviewing the record, studying the briefs, and considering the

arguments presented to this court, we have concluded that the

district court did not err in dismissing the claims.

                                        I

     Brij M. Janmeja is a tenured associate professor at Louisiana

State University at Eunice (“LSU-E”), a two-year community college

under   the    supervision     and   management   of    the     Louisiana   State

University Board of Supervisors.             Until September 1994, Janmeja

concurrently held the administrative position of Director of the

Respiratory Care Program at LSU-E.

     The Respiratory Care Program undergoes an accreditation review

process, conducted by the Joint Review Committee for Respiratory

Therapy Education, every five years.           A portion of this process is

a self-study, which Janmeja was responsible for overseeing.                   In

response      to   inquiries   from    the   Joint     Review    Committee    for

Respiratory Therapy Education, Janmeja drafted a letter attributing

the high attrition rate at the LSU-E program to the inadequate

academic preparation of entering students.




                                        2
     Janmeja’s supervisor, Theresa deBeche, did not approve of the

letter, suggesting that the attrition issue was more complex than

suggested by Janmeja’s letter.1        Janmeja refused deBeche’s request

to redraft the letter, and deBeche subsequently redrafted the

letter to include a more comprehensive analysis of the attrition

issue.     Janmeja refused to sign the re-drafted letter unless his

supervisors allowed him to add a disclaimer to the document.                 His

supervisors declined, and deBeche signed the letter and submitted

it to the Joint Review Committee for Respiratory Therapy Education.

     After    the    incident,    Janmeja’s      supervisors      left   a   note

requesting that he meet with them immediately.               Upon arriving at

the meeting, Janmeja was told that he had been reassigned to the

position of Director of Clinical Education effective immediately.

This reassignment, amounting to an administrative demotion, did not

affect   Janmeja’s    tenured    position   or    salary     as   an   associate

professor.

     Janmeja filed this action against the Louisiana Board of

Supervisors, various LSU-E officials, deBeche, and the faculty

member who     replaced   him    as   Director    of   the   Respiratory     Care

Program.     He alleged violations of 42 U.S.C. §§ 1983 and 1985,

claiming that he was demoted for exercising his right to free

     1
      DeBeche suggested that the causes of the high attrition rate
also included the faculty’s educational methodologies and the
program’s design and location, among other factors.




                                       3
speech and that he had been denied his right to procedural due

process, and sought reinstatement to the position of Director of

the Respiratory Care Program, money damages and attorneys’ fees.

The   defendants    filed   for   summary         judgment       claiming   Eleventh

Amendment immunity and qualified immunity.                   The district court

dismissed    all   of    Janmeja’s        claims,       except    his    claims   for

prospective injunctive relief against the individual defendants in

their   official    capacities       to       redress    alleged    violations     of

Janmeja’s rights to free speech and procedural due process.

      Janmeja’s First and Fourteenth Amendment claims proceeded to

a bench trial.     At the conclusion of Janmeja’s evidence, his First

Amendment claim was dismissed on the basis that the speech was not

a matter of public concern and, even if it were, Janmeja’s interest

in commenting on the matter was not greater than the defendants’

interest in promoting the efficiency of the public service they

performed.    At the conclusion of all evidence, Janmeja’s due

process claim      was   dismissed    because       he    failed    to   pursue   the

internal grievance procedure provided by LSU-E.

      Janmeja appeals only from the district court’s rulings on his

First and Fourteenth Amendment claims.

                                          II

                                          A




                                          4
     A public employee may not be discharged for exercising his

right to free speech under the First Amendment.       Thompson v. City

of Starkville, 901 F.2d 456, 460 (5th Cir. 1990).          In order to

prevail on a claim of this nature, the plaintiff must first

establish that the speech involved a matter of public concern. Id.

We review de novo the trial court’s decision that Janmeja’s speech

was not a matter of public concern.     Terrell v. University of Texas

Sys. Police, 792 F.2d 1360, 1362 n.2 (5th Cir. 1986).

     This   court   has   set   forth   the   following   standard   for

determining when speech relates to a matter of public concern:

     Because almost anything that occurs within a public
     agency could be of concern to the public, we do not focus
     on the inherent interest or importance of the matters
     discussed by the employee. Rather, our task is to decide
     whether the speech at issue in a particular case was made
     primarily in the plaintiff’s role as a citizen or
     primarily in his role as an employee. In making this
     determination, the mere fact that the topic of the
     employee’s speech was one in which the public might or
     would have had a great interest is of little moment.


Id. at 1362; see also Connick v. Myers, 461 U.S. 138, 147 (1983)

(“[W]hen a public employee speaks not as a citizen upon matters of

public concern, but instead as an employee upon matters only of

personal interest, absent the most unusual circumstances, a federal

court is not the appropriate forum in which to review the wisdom of

a personnel decision taken by a public agency allegedly in reaction

to the employee’s behavior.”).




                                   5
     Janmeja’s draft of the proposed self-study letter was clearly

prepared in the course of his duties as an employee.      The letter

did not address a matter of public concern, and the district court

did not err in dismissing his First Amendment claim.

                                    B

     In order to establish a claim for denial of procedural due

process, a plaintiff must demonstrate that he had a property

interest or right in the position from which he was removed.

Browning v. City of Odessa, 990 F.2d 842, 844 (5th Cir. 1993).   The

existence of a property interest in employment is determined by

state law.    See Moulton v. City of Beaumont, 991 F.2d 227, 230 (5th

Cir. 1993).

     Louisiana adheres to the doctrine of “employment at will.”

Gilbert v. Tulane Univ., 909 F.2d 124, 126 (5th Cir. 1990).     Under

this doctrine, employment is not a property right unless there is

a specific contract provision granting such a right.     Moulton, 991
F.2d at 230.

     Louisiana State University regulations provide that tenure

attaches     only   to   academic   positions,   not   administrative

assignments; therefore, because Janmeja’s demotion affected only

his administrative position, a non-tenured position, he had no

property interest in the position of Director of the Respiratory




                                    6
Care Program and failed to state a procedural due process claim

under the Fourteenth Amendment.2

                               III

     For the foregoing reasons, the judgment of the district court

is

                                                  A F F I R M E D.




     2
      The district court ruled that Janmeja had a property interest
in his administrative position, specifically an “individual right
to market himself,” and dismissed the claim because Janmeja failed
to exhaust LSU-E’s internal grievance procedure.        We find it
unnecessary to address the exhaustion issue, because, as noted
above, we find that Janmeja had no property interest in his purely
administrative assignment.    See Terrell, 792 F.2d at 1362 n.3
(“When the judgment of the district court is correct, it may be
affirmed on appeal for reasons other than those given or relied on
below.”).




                                   7